10-2464-ag
         Huang v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A088 530 588
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 17th day of August, two thousand eleven.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                GERARD E. LYNCH,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _______________________________________
12
13       KE YUN HUANG,
14                Petitioner,
15
16                         v.                                   10-2464-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ____________________________________
22
23       FOR PETITIONER:               Michael Brown, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Greg Mack, Senior
27                                     Litigation Counsel; Wendy Benner-
28                                     León, Trial Attorney, Office of
29                                     Immigration Litigation, Washington
30                                     D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Ke Yun Huang, a native and citizen of China,

 6   seeks review of the June 9, 2010, decision of the BIA

 7   affirming the September 18, 2008, decision of Immigration

 8   Judge (“IJ”) Barbara A. Nelson, denying his application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).     In re Ke Yun Huang, No.

11   A088 530 588 (B.I.A. June 9, 2010), aff’g No. A088 530 588

12   (Immig. Ct. N.Y. City Sept. 18, 2008).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   both the BIA’s and IJ’s opinions.     Yun-Zui Guan v. Gonzales,

17   432 F.3d 391, 394 (2d Cir. 2005).     We “defer to an IJ’s

18   credibility determination unless, from the totality of the

19   circumstances, it is plain that no reasonable fact-finder

20   could make such an adverse credibility ruling.”     Xiu Xia Lin

21   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).     For asylum

22   applications governed by the REAL ID Act, the agency may,


                                  2
 1   considering the totality of the circumstances, base a

 2   credibility finding on an asylum applicant’s demeanor, the

 3   plausibility of his account, and inconsistencies in his

 4   statements, without regard to whether they go “to the heart

 5   of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii);

 6   Xiu Xia Lin, 534 F.3d at 163-64.

 7       Substantial evidence supports the agency’s adverse

 8   credibility determination.   In finding Huang not credible,

 9   the agency reasonably relied in part on his omission from

10   his asylum application of his claim that he was handcuffed

11   for 80 minutes while in detention.   See 8 U.S.C.

12   § 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 166-

13   67 & n.3.   Although we have recognized that asylum

14   applicants are not required to list every incident or

15   provide every detail in their asylum applications because

16   the application form provides only limited space for an

17   applicant to describe his claim, see Pavlova v. INS, 441

18 F.3d 82, 90 (2d Cir. 2006); see also Secaida-Rosales v. INS,

19   331 F.3d 297, 306 (2d Cir. 2003), superseded by statute on

20   other grounds as recognized in Xiu Xia Lin, 534 F.3d at 163-

21   64, the IJ reasonably rejected Huang’s explanation that he

22   was unable to include many details in his application as he


                                   3
 1   attached a two page detailed statement in support of his

 2   application and he provided other inconsistent explanations

 3   for the omission.   See Majidi v. Gonzales, 430 F.3d 77, 80-

 4   81 (2d Cir. 2005); see also Xiu Xia Lin, 534 F.3d at 163-64.

 5   We further find no error in the agency’s determination that

 6   Huang’s account of his escape from detention was

 7   implausible.   See 8 U.S.C. § 1158(b)(1)(B)(iii); see also

 8   Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).

 9       Thus, the agency’s adverse credibility determination

10   was supported by substantial evidence and provided an

11   adequate basis for denying Huang’s application for asylum,

12   withholding of removal, and CAT relief because those claims

13   all were based on the same factual predicate.   See Paul v.

14   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.   As we have completed our review, any stay of

17   removal that the Court previously granted in this petition

18   is VACATED, and any pending motion for a stay of removal in

19   this petition is DISMISSED as moot.

20

21                               FOR THE COURT:
22                               Catherine O’Hagan Wolfe, Clerk
23




                                   4